DETAILED ACTION
Claim Status
Claims 1-5 and 10-15 have been canceled. New claims 16-25 have been added. Claims 6-9 and 16-25 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-21 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (WO 2020186145 A1).
Regarding claim 20, Li teaches an operating method of a user plane function (UPF) in a wireless communication system, the method comprising: 
receiving a Nupf EventExposure_Subscribe message to subscribe to receive information reporting an event for UE's specific service flow; and ([0318]: Nupf_EventExposure service offers other NFs to subscribe to certain events at the UPF, and get notified when the subscribed 
transmitting, to a network exposure function (NEF), a Nupf EventExposure Notify message including the subscribed information. (Page 67 Table 2: Nupf_EventExposure_Notify messages to NEF and AF.)

Same rationale applies to the rejection of claim 23 (user plane function) because it is substantially similar to claim 20 (method).

Regarding claim 21, Li teaches the method of claim 20.
Li teaches wherein the Nupf_EventExposure_Subscribe message includes the IP address of the UE. ([0323]: Including UE ID, such as 5G-GUTI and SUPI, IP address and port number for PDU session related procedure.)

Same rationale applies to the rejection of claim 24 (user plane function) because it is substantially similar to claim 21 (method).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (WO 2021045573 A1) in view of Li (WO 2020186145 A1).
Regarding claim 6, Hong teaches an operating method of a network exposure function (NEF) in a wireless communication system, the method comprising: 
receiving, from an application function (AF), a Nnef_EventExposure_Subscribe message to subscribe to receive information reporting an event for a user equipment’s specific service flow; and (Page 8 paragraph 12: Step 501 NEF receiving an Nnef_EventExposure_subscribe request message from an application function (AF). The Nnef_EventExposure_subscribe request message include a specific condition for the terminal 530.)
transmitting, to the AF, a Nnef_EventExposure_Notify message including the subscribed information. (Page 9 Paragraph 1: NEF sends a Nnef_EventExposure_Notify message to the AF to notify the AF that an event that satisfies a specific condition has occurred.)
Baek does not explicitly disclose to subscribe to the event from a user plane function (UPF); receiving, from the UPF, a Nupf_EventExposure_Notify message including the subscribed information; and in response to the Nupf EventExposure Notify message, transmitting, to the AF, a NnefEventExposure Notify message including the subscribed information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek to include above limitations. One would have been motivated to do so because Nupf_EventExposure service offers other NFs to subscribe to certain events at the UPF, and get notified when the subscribed events occurs. The NEF may be a service consumer in the case that the AF cannot direct access the UPF via the service based interface. As taught by Li, [0318]-[0320].

Same rationale applies to the rejection of claim 16 (network exposure function) because it is substantially similar to claim 6 (method).

Regarding claim 8, Baek and Li teach the method of claim 6.
Baek does not explicitly disclose wherein a Nupf_EventExposure_Subscribe message is transmitted to the UPF to subscribe to receive the information, and wherein the Nupf EventExposure Notify message is received in response to the Nupf EventExposure Subscribe message.
However, Li teaches wherein a Nupf_EventExposure_Subscribe message is transmitted to the UPF to subscribe to receive the information, and wherein the Nupf EventExposure Notify 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek to include above limitations. One would have been motivated to do so because Nupf_EventExposure service offers other NFs to subscribe to certain events at the UPF, and get notified when the subscribed events occurs. The NEF may be a service consumer in the case that the AF cannot direct access the UPF via the service based interface. As taught by Li, [0318]-[0320].

Same rationale applies to the rejection of claim 18 (network exposure function) because it is substantially similar to claim 8 (method).

Regarding claim 9, Baek and Li teach the method of claim 8.
Baek does not explicitly disclose wherein the Nupf_EventExposure_Subscribe message includes the IP address of the UE.
However, Li teaches wherein the Nupf_EventExposure_Subscribe message includes the IP address of the UE. ([0323]: Including UE ID, such as 5G-GUTI and SUPI, IP address and port number for PDU session related procedure.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek to include above limitations. One would have been motivated to do so because the Nupf PDU service offers the ability for the SMF to initiate certain procedures to manage PDU sessions, such as create, update and release a PDU session. SMF 

Same rationale applies to the rejection of claim 19 (network exposure function) because it is substantially similar to claim 9 (method).

Allowable Subject Matter
Claims 7, 17, 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to explicitly teach claim 7, especially “the NEF in response to the NnefEventExposure_Subscribe message, transmitting, to a binding support function (BSF), a request message including an internet protocol (IP) of the UE to find the UPF to subscribe to receive the information”. Similar rationales apply to claims 17, 22, 25.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZI YE/Primary Examiner, Art Unit 2455